Per Curiam:
Judgment and order against the Rapid. Transit Subway Construction Company reversed upon the ground that the verdict is against the weight of evidence and a new trial is ordered, with costs to the appellant to abide the event. Judgment and order against the Interborough Rapid Transit Company reversed and a new trial ordered, unless plaintiff stipulates to reduce recovery to §15,000, in which case the judgment against the Interborough Rapid Transit Company as su reduced is affirmed, without costs of this appeal. This not being a proper case for an extra allowance, the extra allowance is stricken *906out. Mr. Justice .McLaughlin dissents as to' the Interborough Rapid Transit Company on the ground that the judgment should be reversed and a new trial ordered. ' Present — Ingraham, P. J., McLaughlin, Laughlin, Miller. and Dowling, JJ; McLaughlin, J., dissented as to Interborough Company and voted for reversal.- As to Subway Company, judgment and order reversed, -new trial Ordered, costs to appellant to abide event. As tp Interborough Company, judgment and order reversed and new trial ordered, unless plaintiff stipulates to reduce recovery to §15,000, in which event, judgment as so modified and order affirmed, without costs. Extra allowance stricken out. Settle order on nptice.